 In theMatter ofGENERAL ELECTRIC COMPANY, EMPLOYERandINTER-NATIONALBROTHERHOOD OF ELECTRICAL WORKERS,LOCAL 716, AFL,PETITIONERCase No. 16-RC-186.-Decided November 8, 1948DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The petitioner seeks a unit composed 'of all production and main-tenance employees in the Employer's Service Shop at 1312 Live OakStreet,Houston, Texas, including the stockroom attendant and theshipping and receiving clerk, but excluding clerical employees, drafts-men, foremen, and all supervisors as defined in the Act.The In-tervenor 1 contends that all machinists, machinist leadmen, machinistapprentices,machinist helpers, and all employees engaged in theerection, installing,maintaining, dismantling, and/or repairing of*Houston, Reynolds,and Murdock.1 International Association of Machinists,Lodge No. 12,District 37.80 N. L. R. B., No. 39.174 GENERAL ELECTRICCOMPANY175machinery at the Employer's Houston plant, including the stockroomattendant, but excluding supervisors as defined in the Act and allother employees, constitute a separate appropriate unit.The Em-ployer urges that the appropriate unit should be composed of allproduction and maintenance employees of its Service Shop in Houston,Texas, including machinists and machinist apprentices, and exclud-ing stockroom attendants, shipping and receiving clerks, summeremployees, and all other clerical employees, draftsmen, foremen, andsupervisors as defined in the Act.The Employer maintains a building at 1312 Live Oak Street, Hous-ton, Texas, in which is included the warehouse unit, a sales organiza-tion, the General Electric Supply Corporation, and the Service Shop.The Service Shop occupies approximately 9,000 square feet of thisspace, and is entirely separated from the rest of a building by a fence.Approximately 32 employees are engaged in the Service Shop opera-tions which are conducted in 4 sections.Three of these sections en-gaged respectively in the manufacture of coils; the repair of transform-ers; and the winding and repair of all types of electrical, rotatingtypes of equipment and certain stationary equipment that does notfall under the heading of transformer work.The fourth section is themachine shop.A superintendent and general foreman are in charge ofthe Service Shop.A group leadman is in charge of each section.There is no prior history of collective bargaining with respect to theEmployer's Houston plant.The Machinists' UnitThe employees in the machine-shop section, whom the Intervenorseeks to establish as a separate unit, include two journeymen machin-ists, one of whom is the group leadman, and an employee classified as amachinist second-class by the Employer.These machinists are highlyskilled employees whose duties include welding, lathe, milling machine,and motor bearing work, and on occasion, the fabrication of machineparts.None of the other employees is qualified to do their work. Themachine-shop section is located in a particular portion of the generalspace occupied by the whole Service Shop, with no physical separationbetween it and the other sections.Employees from the other sectionsdo not perform the normal work of the machinists, nor do the ma-chinists perform the work of other sections.Occasionally a machinistmay be sent into another section to perform some duty requiring hisparticular kind and degree of skill.The machinists in the proposed unit constitute an identifiable,homogeneous craft group such as the Board has, in the past, found 176DECISIONS OF NATIONALLABOR RELATIONS BOARDappropriateas a separateunit for purposes of collective bargaining.2Under these circumstances,we are ofthe opinion that the machinistsin the group sought by the Intervenor may appropriately form a sepa-rate bargaining unit if they so desire. It is also evident, on the otherhand, that they might properly be included in the broader productionand maintenance unit advocated by the Petitioner.We shall, there-fore, make no present determination of the appropriate unit or unitsas affecting the employees hereinabove referred to, but shall reservesuch finding, pending the result of separate elections which we shallhereinafter direct among the machine shop and the remaining pro-duction and maintenance employees, respectively.Upon the resultsof these elections will depend, in part, the scope of the bargaining unitor units.There remains for consideration the disposition to be made of lead-men, the stockroom attendant, the shipping and receiving clerk, help-ers, and part-time employees.Leadmen:There are 4 leadmen, each of whom has charge of from2 to 11 employees.As noted above, each leadman is in charge ofa section, and is responsible only to the general foreman.The Peti-tioner and Intervenor would include the leadmen in their respectiveunits.The Employer takes no position regarding their disposition.The working time of each leadman is divided between performingproduction work and supervising the work of the employees in hissection.One spends 95 percent of his time supervising the work ofothers, while such duties occupy only 10 to 25 percent of the timeof the other 3.However, all 4 leadnien are paid over 10 cents perhour more than the highest hourly rate paid to employees in theirrespective sections.Moreover, they are consulted by the superintend-ent or general foreman before any hiring or firing or disciplinaryaction is taken, and their recommendations are given effective weightby their superiors.Under these circumstances, even though substan-tial time is spent in production work by several of the leadmen, weare of the opinion that they are supervisors within the meaning ofthe Act, and they will therefore be excluded from both votinggroups.aStockroom attendant:The Petitioner and the Intervenor seek to in-clude the stockroom attendant in the respective unit proposed by each.The Employer takes the position that this employeeis a clerical em-ployee and should not be included in either unit.The function ofthe stockroom attendant is to keep track of the stock, to maintain3Matter of National Traffic Guard Company,78 N. L. It. B. 846;Matterof Western Elec-tric Company,incorporated, 78 N. LIt. B 1603Matter of UnitedStates Gypsum Company,79N L. R B.194;Matter of Bryant HeaterCo., 77 N L It. B. 744 GENERAL ELECTRICCOMPANY177it in an orderly manner, and to disburse the stock as it is ordered out.He is paid by the hour and is subject to the supervision of the account-ant.This employee does not confine his services to any particularsection but he serves the entire Service Shop.His work requires noskill.His interests, we find, are most closely allied with those of theresidual production and maintenance group.We shall therefore in-clude him as a plant clerical in the residual voting group .4Shipping and receiving clerk:The Petitioner contends that theshipping and receiving clerk should be included in its proposed unit.The Employer would exclude him as a clerical employee. The dutiesof the shipping and receiving clerk are to make records, to preparereceipts for apparatus coming into the shop, to see that the equip-ment is properly identified and tagged for outgoing shipments, andto make shipping arrangements with trucking lines and railroads.Like the stockroom attendant, he is paid by the hour and supervisedby the accountant.There is nothing in the record to indicate thatthe working conditions of this employee differ sufficiently from thoseof the production and maintenance employees to warrant his exclu-sion.We shall therefore include him in the residual production andmaintenance voting group.5Helpers:The Employer employs six employees as general helperswho may work in any or all of the four sections enumerated above.Apparently the inclusion in the unit of these employees is not contestedby the Petitioner, the Intervenor, or the Employer. Since they aregeneral helpers, and because their duties and interests lie with theproduction and maintenance group rather than with the machinists,we shall include them in the residual voting group.Part-time employees:The Employer has four temporary employeeswho are students and work only during their summer vacation, withthe understanding that they will resign in September.The Employerand the Petitioner contend that they should be excluded.Theseemployees serve as general helpers, each serving one of the four sec-tions.If any of the same employees work the following summer,they will be shifted to other sections.Under these circumstances,and in view of the temporary nature of their part-time employment,Nye shall exclude them.sWe shall direct separate elections in the following voting groups :1.Allmachinists, machinists apprentices, and all employees en-gaged in the erection, installing, maintaining, dismantling, and/or4Matter of MississippiProducts, Inc.,78 N L. R. B. 873.eMatter of W C. Nabors Company, 79 N.L R. B. 40.Matter of Pittsburgh Plate Glass Company,76 N. L.R. B 452. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepairing of machinery employed in the Employer's Service Shop at1312 Live Oak Street, Houston, Texas, excluding the stockroom at-tendant, the machinist leadman, and all other supervisors as definedin the Act.2.All remaining production and maintenance employees in theEmployer's Service Shop at 1312 Live Oak Street, Houston, Texas,including the stockroom attendant, the shipping and receiving clerk,and helpers, excluding clerical employees, draftsmen, temporary part-time employees, the superintendent, the general foreman, leadmen,and all other supervisors as defined in the Act.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than 30 days from the date of this Direction, under the directionand supervison of the Regional Director for the Sixteenth Region,and subject to Sections 203.61 and 203.62 of the National Labor Re-lations Board Rules and Regulations-Series 5, as amended, amongthe employees in the voting groups described in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement, todetermine whether, for the purposes of collective bargaining, (a) theemployees in group 1, above, desire to be represented by the Inter-national Brotherhood of Electrical Workers, Local 716, AFL, or bythe International Association of Machinists, Lodge No. 12, District37, or by neither; and (b) the employees in group 2, above, desire tobe represented by the International Brotherhood of Electrical Work-ers, Local 716, AFL.